Citation Nr: 0718416	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-03 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hip.

2.  Entitlement to service connection for arthritis of the 
bilateral knees.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
arthritis of the left hip and bilateral knees.  The Board 
notes that the veteran requested that his claim be 
transferred to the RO in Jackson, Mississippi, due to his 
change in residence.  

The veteran testified at both a Decision Review Officer 
hearing and Board hearing in January 2005 and April 2005, 
respectively.  The Board notes that a letter, dated in 
September 2005, was sent to the veteran informing him that VA 
was unable to obtain a recording of his Board hearing and 
advised him of his right to request another hearing.  To 
date, a motion for a new Board hearing has not been received 
by VA.  See 38 C.F.R. § 20.717 (2006).


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran's arthritis of the left hip is not related to 
service.

2.  The preponderance of the medical evidence shows that the 
veteran's arthritis of the bilateral knees is not related to 
service.


CONCLUSIONS OF LAW

1.  Arthritis of the left hip was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

2.  Arthritis of the bilateral knees was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In two letters, dated in July 2002 and July 2003, the RO 
notified the veteran of the first element, i.e., that the 
evidence needed to show that his arthritis of the left hip 
and bilateral knees was incurred in, or aggravated by, 
service.  See Overton v. Nicholson, 20 Vet. App. 427, 440-41 
(2006).  These letters also satisfied the second and third 
elements because it notified the veteran of the evidence he 
was responsible for submitting and identified the evidence 
that VA would obtain.  

The veteran submitted a form, dated in July 2002, attesting 
that he had been informed of the additional information he 
could provide to support his claims.  Thus, the forth element 
had been satisfied by the RO through its previous 
communications.  Through his statements, the veteran 
demonstrated his understanding of what was necessary to 
substantiate his claim, i.e., any notice defect was cured by 
the veteran's actual knowledge.  See Sanders; see also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
In any event, the Board finds that a reasonable person could 
be expected to understand from the notices what was needed to 
substantiate his claims, and thus the essential fairness of 
the adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not sent notice of the 
requirements outlined in Dingess.  However, as service 
connection is not warranted in this case, the Board finds 
that any failure to provide the veteran with additional 
notice regarding the disability rating or effective date 
elements of the claims on appeal has not resulted in any 
prejudice.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in August 2003, he was afforded a formal VA 
examination to assess the existence, extent, and any possible 
etiologies of his arthritis of the left hip and bilateral 
knees.  As such, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis during peacetime service 
after December 31, 1946 may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006)

The veteran contends that his duties during service caused 
his current arthritic disabilities.  Specifically, he 
reported that he was required to daily climb stairs, 
repeatedly, in cold temperature conditions; and that he 
experienced numerous slips and falls while serving in an 
arctic climate.  The veteran stated that he never sought 
treatment for these injuries or "aches and pains," during 
service or until decades following his discharge.  

Service medical records show that the veteran sought 
treatment on several occasions for vomiting, nausea, migraine 
headaches, and flu symptoms.  There are no reports of slips 
or falls, or any "aches or pains," recorded within these 
documents.  Furthermore, the veteran's separation 
examination, dated in September 1966, is also silent as to 
any symptoms or injuries resulting from repetitive stair 
climbing, or any slip or fall incidents.  In fact, this 
report lists a variety of ailments, including a childhood 
heart murmur, residuals of a 1956 skull fracture, pes planus, 
recent weight gain, vision problems and a nervous condition.  
Residuals of repetitive stair climbing or a slip or fall 
injury, or any type of arthritis, were not indicated by the 
examining physician, or reported by the veteran.  

VA treatment records indicate that the veteran was diagnosed 
with arthritis of the left hip and bilateral knees as early 
as July 2002.  In April 2002, contrary to several of the 
veteran's statements, he was found to be 50 pounds overweight 
and was diagnosed with obesity.  VA treatment records in the 
file date from April 2002 to June 2004.  There is no 
indication from any treating medical professional as to the 
etiology of the veteran's arthritis.  

In August 2003, the veteran reported for a VA examination.  
The examiner noted a review of the claims file and the 
veteran's contentions, as outlined above.  He diagnosed him 
as having degenerative arthritis of the left hip and 
bilateral knees.  The examiner stated that there was no known 
relationship between the veteran repeatedly climbing stairs 
during service and his current arthritic disabilities.  
Additionally, he observed that there was nothing in the 
service medical records that indicated multiple slips and 
falls, or any symptomatology of such injuries.  The examiner 
concluded that the veteran's arthritis of the left hip and 
bilateral knees was not related to service.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).  

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to symptoms during 
service and subsequent to discharge.  See 38 C.F.R. § 3.159 
(a)(2) (2006).  The veteran stated that he experienced 
"aches and pains" during service and since the time of his 
military discharge.  However, the evidence shows that the 
veteran did not seek treatment for any such ailments in 
service, or for nearly forty years thereafter.  In fact, the 
veteran's service medical records show that he sought medical 
attention for various other symptoms, but never reported a 
slip or fall incident or "aches and pains," even though he 
had ample opportunity during these examinations.  This 
evidence, or lack thereof, weighs heavily against the 
veteran's contention of having had "aches and pains" during 
service.  The April 2002 VA medical record is the earliest 
medical evidence of any "aches and pains" occurring 
subsequent to the veteran's military discharge.  See 
38 C.F.R. § 3.303(b).  Furthermore, the veteran repeatedly 
stated that he has never had a problem with his body weight.  
However, his separation examination reports a 30 pound weight 
gain in a four month period, and the April 2002 VA medical 
record shows a diagnosis of obesity.

In short, the service medical records do not show a diagnosis 
of arthritis of the left hip or bilateral knees, there is no 
post service evidence of these disabilities until many years 
after service, and the preponderance of the medical evidence 
addressing the etiology of the veteran's conditions is 
against the claim.  As such, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for arthritis of the left hip and bilateral knees; 
thus the veteran's claim must be denied.  

The Board does not question the sincerity of the veteran's 
conviction that his arthritis of the left hip and bilateral 
knees is related to service; however, while he is competent 
to report his symptoms, this evidence is not persuasive to 
show that his disabilities are related to service.  As a lay 
person, he is not competent to establish a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the veteran 
is not professionally qualified to offer, or suggest, a 
possible medical etiology, and because there exists no 
medical evidence providing such a nexus between the veteran's 
current diagnoses and his active duty service, there is no 
basis upon which to establish service connection for these 
claims.

In this case, the reports of the separation examination and 
the recent VA medical examination provide competent evidence 
against the claim.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Thus, there is a preponderance of evidence against 
which out-weighs the evidence provided by the veteran.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001)





ORDER

1.  Service connection for arthritis of the left hip is 
denied.

2.  Service connection for arthritis of the bilateral knees 
is denied.



____________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


